 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA
 6                                           FRESNO DIVISION
 7
                                      )                   Case No.: 1:19-cv-00452-SAB
 8   LAUREN KNIGHT,                   )
                                      )                   ORDER RE STIPULATION FOR AN
 9            Plaintiff,              )                   EXTENSION OF TIME
                                      )
10       vs.                          )                   (ECF No. 14)
                                      )
11                                    )
     COMMISSIONER OF SOCIAL SECURITY, )
12                                    )
                                      )
13            Defendant.              )
14
15            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
16            1.      The Commissioner shall serve his confidential letter brief on or before December
17                    30, 2019.
18            2.      Any stipulation to remand the case shall be filed on or before January 15, 2020;
19            3.      Plaintiff’s opening brief shall be filed on or before February 15, 2020;
20            4.      The Commissioner’s responsive brief shall be filed on or before March 15, 2020;
21                    and
22            5.      Plaintiff may file a reply brief on or before April 1, 2020.
23
     IT IS SO ORDERED.
24
     Dated:        November 27, 2019
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28


                                                    1
